Exhibit 10.39




ATTACHMENT B
CHANGE IN CONTROL AND SEVERANCE AGREEMENT
This Change in Control and Severance Agreement (the “Agreement”) is entered into
by Chris White (the “Executive”) and Bloom Energy Corporation, a Delaware
corporation (the “Company”), on April 16, 2019, and is effective as of June 1,
2019 (the “Effective Date”).
1. Term of Agreement.
Except to the extent renewed as set forth in this Section 1, this Agreement
shall terminate the earlier of the first (1st) anniversary of the Effective Date
(the “Expiration Date”) or the date the Executive’s employment with the Company
terminates for a reason other than a Qualifying Termination or CIC Qualifying
Termination; provided however, if a definitive agreement relating to a Change in
Control has been signed by the Company on or before the Expiration Date, then
this Agreement shall remain in effect through the earlier of:
(a)     The date the Executive’s employment with the Company terminates for a
reason other than a Qualifying Termination or CIC Qualifying Termination, or
(b)     The date the Company has met all of its obligations under this Agreement
following a termination of the Executive’s employment with the Company due to a
Qualifying Termination or CIC Qualifying Termination.
This Agreement shall renew automatically and continue in effect for one (1) year
periods measured from the initial Expiration Date and each subsequent Expiration
Date, unless the Company provides Executive notice of non-renewal at least two
weeks prior to the date on which this Agreement would otherwise renew. For the
avoidance of doubt, and notwithstanding anything to the contrary in Section 2 or
3 below, the Company’s non-renewal of this Agreement shall not constitute a
Qualifying Termination or CIC Qualifying Termination, as applicable.
2.     Qualifying Termination. If the Executive is subject to a Qualifying
Termination, then, subject to Sections 4, 9, and 10 below, Executive will be
entitled to the following benefits:
(a)     Severance Benefits. The Company shall pay the Executive (i) nine (9)
months’ worth of (x) his or her monthly base salary and (ii) the prorated
portion of Executive’s then-current target bonus opportunity for the portion of
the current year that Executive served prior to the Separation (calculated based
on the number of full or partial months to date in the bonus year multiplied by
1/12 of the annual target bonus opportunity) (or such other bonus amount that
reflects the progress toward meeting goals and objectives for the target bonus
for such period, as determined by the Board in its reasonable discretion). The
Executive will receive his or her severance payment in a cash lump-sum in
accordance with the Company’s standard payroll procedures, which payment will be
made no later than the first regular payroll date occurring after the sixtieth
(60th) day following the Separation.
(b)     Continued Employee Benefits. If Executive timely elects continued
coverage under the Consolidated Omnibus Budget Reconciliation Act (“COBRA”), the
Company shall pay the full amount of Executive’s COBRA premiums on behalf of the
Executive for the Executive’s continued coverage under the Company’s health,
dental and vision plans, including coverage for the Executive’s eligible
dependents, for the same period that the Executive is paid severance benefits
pursuant to Section 2(a) following the Executive’s Separation or, if earlier,
until Executive is eligible to be covered under another substantially equivalent
medical insurance plan by a subsequent employer.
3.     CIC Qualifying Termination. If the Executive is subject to a CIC
Qualifying Termination, then, subject to Sections 4, 9, and 10 below, Executive
will be entitled to the following benefits:


1



--------------------------------------------------------------------------------




(a)     Severance Payments. The Company or its successor shall pay the Executive
(i) his or her annual base salary and (ii) then-current annual target bonus
opportunity. Such payment shall be paid in a cash lump sum payment in accordance
with the Company’s standard payroll procedures, which payment will be made no
later than the first regular payroll date occurring after the sixtieth (60th)
day following the Separation.
(b)     Continued Employee Benefits. Continuation of COBRA on the same terms as
set forth in Section 2(b) above for the same period that the Executive is paid
severance benefits pursuant to Section 3(a) following the Executive’s Separation
or, if earlier, until Executive is eligible to be covered under another
substantially equivalent medical insurance plan by a subsequent employer.
(c )    Equity. Each of Executive’s then outstanding Equity Awards, including
awards that would otherwise vest only upon satisfaction of performance criteria,
shall accelerate and become vested and exercisable as to 100% of the
then-unvested shares subject to the Equity Award, provided, however, that the
vesting of any performance-based awards shall be as if all applicable
performance criteria were achieved at target levels. Subject to satisfaction of
the Release Conditions, the accelerated vesting described in this Section 3(c)
shall be effective as of the Separation.
4.     General Release. Any other provision of this Agreement notwithstanding,
the benefits under Section 2 and 3 shall not apply unless the Executive (i) has
executed a general release of all known and unknown claims that he or she may
then have against the Company or persons affiliated with the Company and such
release has become effective and (ii) has agreed not to prosecute any legal
action or other proceeding based upon any of such claims. The release must be in
the form prescribed by the Company, without alterations (this document effecting
the foregoing, the “Release”). The Company will deliver the form of Release to
the Executive within ten (10) days after the Executive’s Separation. The
Executive must execute and return the Release within the time period specified
in the form.
5 .    Accrued Compensation and Benefits. Notwithstanding anything to the
contrary in Section 2 and Section 3 above, in connection with any termination of
employment (whether or not a Qualifying Termination or CIC Qualifying
Termination), the Company shall pay Executive’s earned but unpaid base salary
and other vested but unpaid cash entitlements for the period through and
including the termination of employment, including unreimbursed documented
business expenses incurred by Executive through and including the date of
termination (collectively “Accrued Compensation and Expenses”), as required by
law and the applicable Company plan or policy. In addition, Executive shall be
entitled to any other vested benefits earned by Executive for the period through
and including the termination date of Executive’s employment under any other
employee benefit plans and arrangements maintained by the Company, in accordance
with the terms of such plans and arrangements, except as modified herein
(collectively “Accrued Benefits”). Any Accrued Compensation and Expenses to
which the Executive is entitled shall be paid to the Executive in cash as soon
as administratively practicable after the termination and, in any event, no
later than two and one-half (2-1/2) months after the end of the taxable year of
the Executive in which the termination occurs or at such earlier time as may be
required by Section 10 below or to such lesser extent as may be mandated by
Section 9 below. Any Accrued Benefits to which the Executive is entitled shall
be paid to the Executive as provided in the relevant plans and arrangements.
6. Covenants.
(a)     Invention Assignment and Confidentiality Agreement. The Executive agrees
and acknowledges that the Executive is bound by the Employment, Confidential
Information, Invention Assignment and Arbitration Agreement entered into by and
between the Executive and the Company (the “Confidentiality Agreement”),
including but not limited to the Executive’s confidentiality and
non-solicitation obligations thereunder.


2



--------------------------------------------------------------------------------




(b )    Non-Disparagement. The Executive further agrees that following his or
her Separation, he or she shall not in any way or by any means disparage the
Company, the members of the Board or the Company’s officers and employees.
Notwithstanding the foregoing, the Executive is not prohibited from cooperating
with a government agency or testifying truthfully in any government inquiry or
other proceeding or in which Executive is required to testify pursuant to
subpoena or other valid legal process.
7. Definitions.
(a) “Board” means the Company’s board of directors.
(b )    “Cause”  means the Executive’s (a) willful failure substantially to
perform his or her duties and responsibilities to the Company or deliberate
violation of a Company policy; (b) commission of any act of fraud, embezzlement,
dishonesty or any other willful misconduct that has caused or is reasonably
expected to result in material injury to the Company; (c) unauthorized use or
disclosure of any proprietary information or trade secrets of the Company or any
other party to whom the Executive owes an obligation of nondisclosure as a
result of his or her relationship with the Company; (d) misappropriation of a
business opportunity of the Company; (e) provision of material aid to a
competitor of the Company; or (f) willful breach of any of his or her
obligations under any written agreement or covenant with the Company. The
determination as to whether the Executive has been terminated for Cause shall be
made in good faith by the Company and shall be final and binding on the
Executive.  The term “Company” will be interpreted to include any subsidiary or
parent of the Company, as appropriate. Notwithstanding the foregoing, the
definition of “Cause” may, in part or in whole, be modified or replaced in each
individual employment agreement or agreement with the Executive governing the
Executive’s Equity Awards, provided that such document expressly supersedes the
definition provided in this Section 7(b).
(c) “Code” means the Internal Revenue Code of 1986, as amended.
(d)     “Change in Control.” For all purposes under this Agreement, a Change in
Control shall mean a “Corporate Transaction,” as such term is defined in the
Plan, provided that the transaction (including any series of transactions) also
qualifies as a change in control event under U.S. Treasury Regulation
1.409A-3(i)(5).
(e)     “CIC Qualifying Termination” means a Separation in connection with the
consummation of a Change in Control, including at the request of the prospective
acquirer whose proposed acquisition would constitute a Change in Control upon
its completion, or within three (3) months prior to or within twelve (12) months
following the consummation of a Change in Control, resulting from (A) the
Company or its successor terminating the Executive’s employment for any reason
other than Cause or (B) the Executive voluntarily resigning his or her
employment for Good Reason. A termination or resignation due to the Executive’s
death or disability shall not constitute a CIC Qualifying Termination.
(f)     “Equity Awards” means all options to purchase shares of Company common
stock as well as any and all other stock-based awards granted to the Executive,
including but not limited to stock bonus awards, restricted stock, restricted
stock units or stock appreciation rights.
(g)     “Good Reason” means, without the Executive’s consent, (i) a material
diminution in the Executive’s authority, duties or responsibilities, including a
material change in Executive’s reporting responsibilities, such that Executive
is required to report to a person whose duties, responsibilities and authority
are materially less than those of the person to whom Executive was reporting
immediately prior to such change and/or a material reduction in the level of
management to which Executive reports, (ii) a reduction in Executive’s annual
base salary or annual target bonus, (iii) a requirement that Executive relocate
Executive’s principal place of work to a location that increases the Executive’s
one-way commute by more than fifty (50) miles from Executive’s then-current work
location, or (iv) a material breach of this Agreement by the Company. For the
Executive to receive the benefits under this Agreement as a result of a
voluntary


3



--------------------------------------------------------------------------------




resignation under this subsection (g), all of the following requirements must be
satisfied: (1) the Executive must provide notice to the Company of his or her
intent to assert Good Reason within sixty (60) days of the initial existence of
one or more of the conditions set forth in subclauses (i) through (iv); (2) the
Company will have thirty (30) days (the “Company Cure Period”) from the date of
such notice to remedy the condition and, if it does so, the Executive may
withdraw his or her resignation or may resign with no benefits under this
Agreement; and (3) any termination of employment under this provision must occur
within ten (10) days of the earlier of expiration of the Company Cure Period or
written notice from the Company that it will not undertake to cure the condition
set forth in subclauses (i) through (iv). Should the Company remedy the
condition as set forth above and then one or more of the conditions arises
again, the Executive may assert Good Reason again subject to all of the
conditions set forth herein.
(h)     “Plan” means the Company’s 2018 Equity Incentive Plan, as may be amended
from time to time.
(i)     “Release Conditions” mean the following conditions occurring within
sixty (60) days following the Separation: (i) the Company has received the
Executive’s executed Release and (ii) any rescission period applicable to the
Executive’s executed Release has expired.
(j)     “Qualifying Termination” means a Separation that is not a CIC Qualifying
Termination, but which results from the Company terminating the Executive’s
employment for any reason other than Cause. A termination or resignation due to
the Executive’s death or disability shall not constitute a Qualifying
Termination
(k)     “Separation” means a “separation from service,” as defined in the
regulations under Section 409A of the Code.
8. Successors.
(a )    Company’s Successors. The Company shall require any successor (whether
direct or indirect and whether by purchase, lease, merger, consolidation,
liquidation or otherwise) to all or substantially all of the Company’s business
and/or assets, by an agreement in substance and form satisfactory to the
Executive, to assume this Agreement and to agree expressly to perform this
Agreement in the same manner and to the same extent as the Company would be
required to perform it in the absence of a succession. For all purposes under
this Agreement, the term “Company” shall include any successor to the Company’s
business and/or assets or which becomes bound by this Agreement by operation of
law.
(b)     Executive’s Successors. This Agreement and all rights of the Executive
hereunder shall inure to the benefit of, and be enforceable by, the Executive’s
personal or legal representatives, executors, administrators, successors, heirs,
distributees, devisees and legatees.
9. Golden Parachute Taxes.
(a)     Best After-Tax Result. In the event that any payment or benefit received
or to be received by Executive pursuant to this Agreement or otherwise
(“Payments”) would (i) constitute a “parachute payment” within the meaning of
Section 280G of the Code and (ii) but for this subsection (a), be subject to the
excise tax imposed by Section 4999 of the Code, any successor provisions, or any
comparable federal, state, local or foreign excise tax (“Excise Tax”), then,
subject to the provisions of Section 10, such Payments shall be either (A)
provided in full pursuant to the terms of this Agreement or any other applicable
agreement, or (B) provided as to such lesser extent which would result in the
Payments being $1.00 less than the amount at which any portion of the Payments
would be subject to the Excise Tax (“Reduced Amount”), whichever of the
foregoing amounts, taking into account the applicable federal, state, local and
foreign income, employment and other taxes and the Excise Tax (including,
without limitation, any interest or penalties on such taxes), results in the
receipt by Executive, on an after-tax basis, of the greatest amount of payments


4



--------------------------------------------------------------------------------




and benefits provided for hereunder or otherwise, notwithstanding that all or
some portion of such Payments may be subject to the Excise Tax. Unless the
Company and Executive otherwise agree in writing, any determination required
under this Section shall be made by independent tax counsel designated by the
Company and reasonably acceptable to Executive (“Independent Tax Counsel”),
whose determination shall be conclusive and binding upon Executive and the
Company for all purposes. For purposes of making the calculations required under
this Section, Independent Tax Counsel may make reasonable assumptions and
approximations concerning applicable taxes and may rely on reasonable, good
faith interpretations concerning the application of Sections 280G and 4999 of
the Code; provided that Independent Tax Counsel shall assume that Executive pays
all taxes at the highest marginal rate. The Company and Executive shall furnish
to Independent Tax Counsel such information and documents as Independent Tax
Counsel may reasonably request in order to make a determination under this
Section. The Company shall bear all costs that Independent Tax Counsel may
reasonably incur in connection with any calculations contemplated by this
Section. In the event that Section 9(a)(ii)(B) above applies, then based on the
information provided to Executive and the Company by Independent Tax Counsel,
Executive may, in Executive’s sole discretion and within thirty (30) days of the
date on which Executive is provided with the information prepared by Independent
Tax Counsel, determine which and how much of the Payments (including the
accelerated vesting of equity compensation awards) to be otherwise received by
Executive shall be eliminated or reduced (as long as after such determination
the value (as calculated by Independent Tax Counsel in accordance with the
provisions of Sections 280G and 4999 of the Code) of the amounts payable or
distributable to Executive equals the Reduced Amount). If the Internal Revenue
Service (the “IRS”) determines that any Payment is subject to the Excise Tax,
then Section 9(b) hereof shall apply, and the enforcement of Section 9(b) shall
be the exclusive remedy to the Company.
(b)     Adjustments. If, notwithstanding any reduction described in Section 9(a)
hereof (or in the absence of any such reduction), the IRS determines that
Executive is liable for the Excise Tax as a result of the receipt of one or more
Payments, then Executive shall be obligated to surrender or pay back to the
Company, within one-hundred twenty (120) days after a final IRS determination,
an amount of such payments or benefits equal to the “Repayment Amount.” The
Repayment Amount with respect to such Payments shall be the smallest such
amount, if any, as shall be required to be surrendered or paid to the Company so
that Executive’s net proceeds with respect to such Payments (after taking into
account the payment of the Excise Tax imposed on such Payments) shall be
maximized. Notwithstanding the foregoing, the Repayment Amount with respect to
such Payments shall be zero (0) if a Repayment Amount of more than zero (0)
would not eliminate the Excise Tax imposed on such Payments or if a Repayment
Amount of more than zero would not maximize the net amount received by Executive
from the Payments. If the Excise Tax is not eliminated pursuant to this Section
9(b), Executive shall pay the Excise Tax.
10. Miscellaneous Provisions.
(a)     Section 409A. To the extent (i) any payments to which Executive becomes
entitled under this Agreement, or any agreement or plan referenced herein, in
connection with Executive’s termination of employment with the Company
constitute deferred compensation subject to Section 409A of the Code and (ii)
Executive is deemed at the time of such termination of employment to be a
“specified” employee under Section 409A of the Code, then such payment or
payments shall not be made or commence until the earlier of (i) the expiration
of the six (6)-month period measured from the Executive’s Separation; or (ii)
the date of Executive’s death following such Separation; provided, however, that
such deferral shall only be effected to the extent required to avoid adverse tax
treatment to Executive, including (without limitation) the additional twenty
percent (20%) tax for which Executive would otherwise be liable under Section
409A(a)(1)(B) of the Code in the absence of such deferral. Upon the expiration
of the applicable deferral period, any payments which would have otherwise been
made during that period (whether in a single sum or in installments) in the
absence of this paragraph shall be paid to Executive or Executive’s beneficiary
in one lump sum (without interest). Except as otherwise expressly provided
herein, to the extent any expense reimbursement or the


5



--------------------------------------------------------------------------------




provision of any in-kind benefit under this Agreement (or otherwise referenced
herein) is determined to be subject to (and not exempt from) Section 409A of the
Code, the amount of any such expenses eligible for reimbursement, or the
provision of any in-kind benefit, in one calendar year shall not affect the
expenses eligible for reimbursement or in kind benefits to be provided in any
other calendar year, in no event shall any expenses be reimbursed after the last
day of the calendar year following the calendar year in which Executive incurred
such expenses, and in no event shall any right to reimbursement or the provision
of any in-kind benefit be subject to liquidation or exchange for another
benefit. To the extent that any provision of this Agreement is ambiguous as to
its exemption or compliance with Section 409A, the provision will be read in
such a manner so that all payments hereunder are exempt from Section 409A to the
maximum permissible extent, and for any payments where such construction is not
tenable, that those payments comply with Section 409A to the maximum permissible
extent. To the extent any payment under this Agreement may be classified as a
“short-term deferral” within the meaning of Section 409A, such payment shall be
deemed a short-term deferral, even if it may also qualify for an exemption from
Section 409A under another provision of Section 409A. Payments pursuant to this
Agreement (or referenced in this Agreement) are intended to constitute separate
payments for purposes of Section 1.409A-2(b)(2) of the regulations under Section
409A.
(b)     Other Arrangements. This Agreement supersedes any and all cash severance
arrangements and vesting acceleration arrangements under any offer letter or
employment agreement, agreement governing Equity Awards, severance and salary
continuation arrangements, programs and plans which were previously offered by
the Company to the Executive, including change in control severance arrangements
and vesting acceleration arrangements pursuant to an agreement governing Equity
Awards, employment agreement or offer letter, and Executive hereby waives
Executive’s rights to such other benefits. In no event shall any individual
receive cash severance benefits under both this Agreement and any other
severance pay or salary continuation program, plan or other arrangement with the
Company or its subsidiaries. For the avoidance of doubt, in no event shall
Executive receive payment under both Section 2 and Section 3 with respect to
Executive’s Separation.
(c)     Dispute Resolution. To ensure rapid and economical resolution of any and
all disputes that might arise in connection with this Agreement, Executive and
the Company agree that any and all disputes, claims, and causes of action, in
law or equity, arising from or relating to this Agreement or its enforcement,
performance, breach, or interpretation, will be resolved solely and exclusively
by final, binding, and confidential arbitration, by a single arbitrator, in
Santa Clara County, and conducted by Judicial Arbitration & Mediation Services,
Inc. (“JAMS”) under its then-existing employment rules and procedures. Nothing
in this section, however, is intended to prevent either party from obtaining
injunctive relief in court to prevent irreparable harm pending the conclusion of
any such arbitration. Each party to an arbitration or litigation hereunder shall
be responsible for the payment of its own attorneys’ fees.
(d)     Notice. Notices and all other communications contemplated by this
Agreement shall be in writing and shall be deemed to have been duly given when
personally delivered or when mailed by U.S. registered or certified mail, return
receipt requested and postage prepaid or deposited with Federal Express
Corporation, with shipping charges prepaid. In the case of the Executive, mailed
notices shall be addressed to him or her at the home address which he or she
most recently communicated to the Company in writing. In the case of the
Company, mailed notices shall be addressed to its corporate headquarters, and
all notices shall be directed to the attention of its Secretary.
(e)     Waiver. No provision of this Agreement shall be modified, waived or
discharged unless the modification, waiver or discharge is agreed to in writing
and signed by the Executive and by an authorized officer of the Company (other
than the Executive). No waiver by either party of any breach of, or of
compliance with, any condition or provision of this Agreement by the other party
shall be considered a waiver of any other condition or provision or of the same
condition or provision at another time.


6



--------------------------------------------------------------------------------




(f)     Withholding Taxes. All payments made under this Agreement shall be
subject to reduction to reflect taxes or other charges required to be withheld
by law.
(g)     Severability. The invalidity or unenforceability of any provision or
provisions of this Agreement shall not affect the validity or enforceability of
any other provision hereof, which shall remain in full force and effect.
(h)     No Retention Rights. Nothing in this Agreement shall confer upon the
Executive any right to continue in service for any period of specific duration
or interfere with or otherwise restrict in any way the rights of the Company or
any subsidiary or parent of the Company or of the Executive, which rights are
hereby expressly reserved by each, to terminate his or her service at any time
and for any reason, with or without Cause.
(i)     Choice of Law. The validity, interpretation, construction and
performance of this Agreement shall be governed by the laws of the State of
California (other than its choice-of-law provisions).
[SIGNATURE PAGE FOLLOWS]
 




7



--------------------------------------------------------------------------------





IN WITNESS WHEREOF, each of the parties has executed this Agreement, in the case
of the Company by its duly authorized officer, as of the day and year first
above written.
EXECUTIVE
BLOOM ENERGY CORPORATION
/s/ Chris White
/s/ Shawn Soderberg
Name: Chris White
By: Shawn Soderberg
EVP General Counsel and Secretary

                                                                                      




8

